The defendant, a woman, was indicted for murder. She was tried and convicted of the offense of manslaughter in the first degree, and was duly sentenced to the penitentiary for a term of two years.
The appeal here is on the record proper, without a bill of exceptions, and the record shows regular proceedings and judgment of conviction, finding the defendant guilty of manslaughter in the first degree, following the verdict of the jury; it also shows a sentence imposed upon the defendant in due form. The certificate of the clerk of the court shows that the time for presentation and filing of the bill of exceptions has expired.
The record is free of error, and the judgment of the lower court is affirmed.
Affirmed.